PER CURIAM.
Michael R. LeBlanc petitions this court for relief through writ of habeas corpus or mandamus. Having previously granted relief by unpublished order, we now provide this brief opinion in order to explicate the basis for our decision.
In October 1997, the trial court entered a “preliminary order” on LeBlane’s motion to correct illegal sentence, essentially finding an *1065entitlement to at least partial relief and directing the state to prepare an appropriate dispositive order and make arrangements to bring LeBlanc back before the court for further proceedings. In his petition to this court, LeBlanc shows that nothing further has occurred since issuance of the trial court’s preliminary order, and that he remains an inmate of the Department of Corrections. With respect to petitioner’s request for habeas corpus relief, we conclude from the record before us that an entitlement to such relief has not been established. Nonetheless, LeBlanc is entitled to a final disposition of the issues raised in connection with his motion to correct illegal sentence. See generally, Kramp v. Fagan, 568 So.2d 479 (Fla. 1st DCA 1990). Accordingly, we treat the petition as seeking mandamus relief to compel that result, grant’same, and direct the state to forthwith deliver petitioner to the trial court for further proceedings.
Because we are confident that the trial court will promptly enter such orders as are necessary to finally resolve the matters implicated by the pending motion to correct illegal sentence, we withhold formal issuance of the writ at this time.
MINER, ALLEN and DAVIS, JJ., concur.